


Exhibit 10.5b

 

ZALE CORPORATION

2011 OMNIBUS INCENTIVE COMPENSATION PLAN

STOCK OPTION PLAN AGREEMENT

 

 

 

Employee ID

 

 

 

 

 

 

 

 

Participant

 

Grant Date

 

Number of Options

 

Option Exercise Price

 

Grant

 

Zale Corporation (the “Company”), on behalf of Zale Delaware, Inc., its
wholly-owned subsidiary, hereby grants to the Participant named above, as of the
grant date above, the above number of Incentive Stock Options to purchase common
stock of the Company (“Company Stock”) at the above Option Exercise Price per
share subject to the terms and conditions set forth in this Plan Agreement and
in the Zale Corporation 2011 Omnibus Incentive Compensation Plan (the “Plan”).

 

 

 

Vesting

 

Each Option shall become cumulatively exercisable as to 25 percent of the shares
covered thereby on each of the first, second, third and fourth anniversaries of
the Grant Date.  

 

 

 

Expiration

 

No Option shall be exercisable more than 10 years after the Grant Date.

 

 

 

Exercise

 

An Option may be exercised for all or any portion of the shares as to which it
is exercisable; provided, that no partial exercise of an Option shall be for an
aggregate exercise price of less than $1,000.

 

An Option shall be exercised by delivering notice to Zale Corporation Investor
Relations, MS 5A-8, P.O. Box 152777, Irving, Texas 75015-2777 no less than one
business day in advance of the effective date of the proposed exercise (Please
call Investor Relations for the proper form).  Such notice shall be accompanied
by this Plan Agreement, and may be withdrawn at any time prior to the close of
business on the business day immediately preceding the effective date of the
proposed exercise.  Payment for shares of Company Stock purchased upon the
exercise of an Option shall be made on the effective date of such exercise by
cash, certified check, bank cashier’s check or wire transfer or in such other
manner as shall be authorized by the Company in accordance with the Plan.

 

Certificates for shares of Company Stock purchased upon the exercise of an
Option shall be issued in the name of the Participant, or other person entitled
to receive such shares, and delivered to the Participant or such other person as
soon as practicable following the effective date on which the Option is
exercised.

 

 

 

Termination

 

Other than Cause, Disability or Death - In the event that the employment of a
Participant with Zale Delaware, Inc. shall terminate for any reason other than
Cause, Disability or death (i) Options granted to such Participant, to the
extent that they were exercisable at the time of such termination, shall remain
exercisable until the date that is three months after such termination, on which
date they shall expire, and (ii) Options granted to such Participant, to the
extent they were not exercisable at the time of such termination, shall expire
at the close of business on the date of such termination.  The three-month
period described above shall be extended to one year in the event of the
Participant’s death during such three-month period.  Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.

 

 

--------------------------------------------------------------------------------


 

Termination (Continued)

 

Disability or Death - In the event that the employment of a Participant with
Zale Delaware, Inc. shall terminate on account of the Disability or death of the
Participant (i) Options granted to such Participant, to the extent they were
exercisable at the time of such termination, shall remain exercisable until the
first anniversary of such termination, on which date they shall expire, and
(ii) Options granted to such Participant, to the extent that they were not
exercisable at the time of such termination, shall expire at the close of
business on the date of such termination; provided, however, that no Option
shall be exercisable after the expiration of its term.

 

Cause - In the event of the termination of a Participant’s employment with Zale
Delaware, Inc. for Cause, all outstanding Options granted to such Participant
shall expire at the commencement of business on the date of such termination.

 

 

 

 

Recoupment Policy

 

Any amounts received by Participant pursuant to the Options granted in this Plan
Agreement are subject to recoupment by the Company pursuant to any policy the
Company may have in place from time to time that either (i) provides for the
recoupment of compensation that was paid as a result of a misstatement of the
Company’s financial results that involved negligence, fraud or other misconduct,
or (ii) provides for recoupment of compensation as required by securities laws
or stock exchange rules.

 

 

 

 

Confidentiality, Non-competition, Non-solicitation and Non-disparagement
Agreements

 

 

Participant and the Company agree to comply with the provisions of Exhibit A to
this Plan Agreement, which impose certain confidentiality, non-competition,
non-solicitation and non-disparagement obligations upon the parties hereto;
provided, however, that if there are any inconsistencies between the terms
contained in Exhibit A and Article II of Participant’s Employment Security
Agreement, if applicable, with Company, as it may be amended or replaced, the
terms of the Employment Security Agreement shall control.

 

 

 

 

Disqualifying Dispositions

 

Each Participant shall notify the Company of any disposition of shares of stock
purchased under an Incentive Stock Option if such disposition occurs within one
year of the exercise date. Such notice shall be provided within 10 days after
such disposition, and shall be addressed to the attention of Zale Corporation
Investor Relations, MS 5A-8, P.O. Box 152777, Irving, Texas 75015-2777.

 

 

 

 

Miscellaneous

 

Upon the occurrence of a Change in Control, each Option granted under the Plan
and outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan.  Capitalized terms not otherwise defined
herein shall have the meanings assigned to them in the Plan.

 

 

 

 

Zale Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

I hereby agree to be bound by all the terms and conditions of this Plan
Agreement and the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Section 1.  Confidential Information.  As Participant is an employee of the
Company in a position eligible to participate in the Plan, Participant
acknowledges that in and as a result of his or her employment with Company, he
or she will receive, make use of, acquire, have access to and/or become familiar
with various trade secrets and proprietary and confidential information of
Company and its Affiliates, including, but not limited to, processes, computer
programs, compilations of information, records, financial information, sales
reports, sales procedures, customer requirements, pricing techniques, customer
lists, methods of doing business, identities, locations, performance and
compensation levels of employees and other confidential information which are
owned by Company and/or its Affiliates and regularly used in the operation of
its business, and as to which Company and/or its Affiliates take precautions to
prevent dissemination to persons other than certain directors, officers and
employees (collectively, “Trade Secrets”).

 

Participant promises not to use in any way or disclose any of the Trade Secrets,
directly or indirectly, either during or after his or her employment by Company,
except as required in the course of his or her employment, if required in
connection with a judicial or administrative proceeding, or if the information
becomes public knowledge other than as a result of an unauthorized disclosure by
Participant.  Participant agrees that upon receipt of any subpoena, process or
other request to produce or divulge, directly or indirectly, any Trade Secrets
to any entity, agency, tribunal or person, whether received during or after the
term of Participant’s employment with Company, Participant will timely notify
and promptly provide a copy of the subpoena, process or other request to
Company. For this purpose, Participant irrevocably nominates and appoints
Company (including any attorney retained by Company), as his or her true and
lawful attorney-in-fact, to act in Participant’s name, place and stead to
perform any reasonable and prudent act that Participant might perform to defend
and protect against any disclosure of any Trade Secrets.

 

The parties agree that the above restrictions on confidentiality and disclosure
are completely severable and independent agreements supported by good and
valuable consideration and, as such, will survive the termination of this Plan
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on confidentiality and
disclosure will not render invalid or unenforceable any remaining restrictions
on confidentiality and disclosure. Additionally, should an arbitrator or court
of competent jurisdiction determine that the scope of any provision of this
Section 1 is too broad to be enforced as written, the parties intend that the
court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

 

Section 2.  Agreement Not to Solicit Employees.  Participant covenants and
agrees that during Participant’s employment with Company and thereafter during
the Restricted Period, Participant will not, on his or her own behalf or on
behalf of any other person, partnership, association, corporation, or other
entity, (a) directly, indirectly, or through a third party hire, cause to be
hired or solicit any employee of Company or its Affiliates or (b) in any manner
attempt to influence or induce any employee of Company or its Affiliates to
leave the employment of Company or its Affiliates, nor will he or she use or
disclose to any person, partnership, association, corporation or other entity
any information concerning the names and addresses of any employees of Company
or its Affiliates.  The restrictions contained in this Section 3 will be tolled
on a day-for-day basis for each day during which Participant participates in any
activity in violation of such restriction.

 

The parties agree that the above restrictions on the solicitation of employees
are completely severable and independent agreements supported by good and
valuable consideration and, as such, will survive the termination of this Plan
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on the solicitation of
employees will not render invalid or unenforceable any remaining restrictions on
the solicitation of employees. Additionally, should an arbitrator or court of
competent jurisdiction determine that the scope of any provision of this
Section 3 is too broad to be enforced as written, the parties intend that the
court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

 

Section 3.  Nondisparagement.  Participant covenants and agrees that he or she
will not make any public statements, comments, or communications in any form,
oral, written, or electronic (all of the foregoing, for purposes of this
paragraph, “Communications”), which in any way could constitute libel, slander,
or disparagement of Company, its Affiliates, its and/or their employees,
officers, and/or directors, or which may be considered to be derogatory or
detrimental to its or their good name or business.

 

--------------------------------------------------------------------------------


 

Section 4.  Reasonableness of Restrictions.  Participant agrees that Participant
and Company are engaged in a highly competitive business and, due to
Participant’s position with Company and the nature of Participant’s work,
Participant’s engaging in any business that is competitive with that of Company
will cause Company great and irreparable harm.  Participant represents and
warrants that the restrains created and the time, scope and geographic area
restricted by the foregoing Sections 1, 2, 3 and 4 pertaining to confidential
information, non-competition, non-solicitation, and non-disparagement are
reasonable, that the enforcement of the restrictions contained in such Sections
would not be unduly burdensome to Participant, and that Participant will be able
to earn a reasonable living while abiding by the terms included herein. 
Participant agrees that the restraints created by the covenants in Sections 1,
2, 3 and 4 pertaining to confidential information, non-competition,
non-solicitation, and non-disparagement are not outweighed by either the
hardship to Participant or any injury likely to the public.  If any arbitrator
or court determines that any portion of this Exhibit A is invalid or
unenforceable, the remainder of this Exhibit A will not thereby be affected and
will be given full effect without regard to the invalid provisions.  If any
court construes any of the provisions of this Exhibit A, or any part thereof, to
be unreasonable because of the duration or scope of such provision, such court
will have the power to reduce the duration or scope of such provision and to
enforce such provision as so reduced.

 

--------------------------------------------------------------------------------
